United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.H., Appellant
and
DEPARTMENT OF THE ARMY, CORPS OF
ENGINEERS, ROCK ISLAND ARSENAL,
Peoria, IL, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 18-1417
Issued: February 13, 2019

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On July 17, 2018 appellant filed a timely appeal from a June 27, 2018 merit decision of the
Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction to
consider the merits of the case.
ISSUE
The issue is whether appellant has met his burden of proof to establish greater than 24
percent binaural hearing loss, for which he previously received a schedule award.
FACTUAL HISTORY
On October 21, 2017 appellant, then a 58-year-old retired lock and dam repairer leader,
filed an occupational disease claim (Form CA-2) alleging that he developed “ringing” and hearing
1

5 U.S.C. § 8101 et seq.

loss in both ears due to exposure to steel work, equipment, pneumatic tools and other noises while
in the performance of duty. He noted that he first became aware of his condition and attributed it
to his federal employment on April 10, 2015. Appellant retired on September 2, 2017. In support
of his claim, he provided forms from the employing establishment’s hearing conservation program.
OWCP undertook additional development of his claim.
On March 5, 2018 OWCP referred appellant to Dr. Xinyan Huang, a Board-certified
otolaryngologist, for an otologic examination and audiological evaluation. In his March 21, 2018
report, Dr. Huang performed an otologic evaluation of appellant and audiometric testing was
obtained on his behalf on March 21, 2018. Testing at the frequency levels of 500, 1,000, 2,000,
and 3,000 cycles per second revealed the following: right ear 25, 25, 40, and 65 decibels; left ear
25, 30, 50, and 65 decibels. Dr. Huang advised that, in accordance with the sixth edition of the
American Medical Association, Guides to the Evaluation of Permanent Impairment (A.M.A.,
Guides),2 appellant had 20.625 percent impairment of the right ear due monaural loss, and 26.25
percent impairment of the left ear due to monaural loss. Utilizing the combined hearing loss
formula, he concluded that appellant had 21.563 percent binaural hearing loss. Dr. Huang then
added an additional two percent for tinnitus impairment to reach binaural impairment of 23.56
percent. He diagnosed bilateral sensorineural hearing loss and tinnitus due to appellant’s exposure
to noise in the workplace. Dr. Huang recommended hearing aid amplification.
By decision dated April 9, 2018, OWCP accepted appellant’s occupational disease claim
for binaural sensorineural hearing loss and bilateral tinnitus.
On April 9, 2018 OWCP requested an OWCP district medical adviser complete a hearing
impairment calculation worksheet.
In an April 30, 3018 report, Dr. Charles Pettit, a Board-certified otolaryngologist and a
district medical adviser, provided an impairment calculation worksheet which, based on
Dr. Huang’s audiometric testing, indicated that appellant had 21 percent monaural loss in the right
ear and 26 percent loss in the left ear. He then applied the combined hearing loss formula, finding
22 percent binaural loss. Dr. Pettit added two percent for “troublesome tinnitus,” for a total of 24
percent binaural loss. He advised that hearing aids were authorized.
By decision dated June 27, 2018, OWCP granted appellant a schedule award for 24 percent
binaural hearing loss. It found that he was entitled to 24.96 weeks of schedule award
compensation.
LEGAL PRECEDENT
The schedule award provisions of FECA3 and its implementing regulations4 set forth the
number of weeks of compensation payable to employees sustaining permanent impairment from
loss or loss of use, of scheduled members or functions of the body. FECA, however, does not
2

A.M.A., Guides (6th ed. 2009).

3

5 U.S.C. § 8107.

4

20 C.F.R. § 10.404.

2

specify the manner in which the percentage loss of a member shall be determined. The method
used in making such determination is a matter which rests in the sound discretion of OWCP. For
consistent results and to ensure equal justice, the Board has authorized the use of a single set of
tables so that there may be uniform standards applicable to all claimants. The A.M.A., Guides has
been adopted by OWCP for evaluating schedule losses and the Board has concurred in such
adoption.5
OWCP evaluates industrial hearing loss in accordance with the standards contained in the
A.M.A., Guides. Using the frequencies of 500, 1,000, 2,000, and 3,000 cycles per second, the
losses at each frequency are added up and averaged.6 Then, the fence of 25 decibels is deducted
because, as the A.M.A., Guides points out, losses below 25 decibels result in no impairment in the
ability to hear everyday speech under everyday conditions.7 The remaining amount is multiplied
by a factor of 1.5 to arrive at the percentage of monaural hearing loss.8 The binaural loss is
determined by calculating the loss in each ear using the formula for monaural loss; the lesser loss
is multiplied by five, then added to the greater loss and the total is divided by six to arrive at the
amount of the binaural hearing loss.9 The Board has concurred in OWCP’s adoption of this
standard for evaluating hearing loss.10 The policy of OWCP is to round the calculated percentage
of impairment to the nearest whole number.11 OWCP procedures provide that percentages should
not be rounded until the final percent for award purposes is obtained. Fractions should be rounded
down from .49 and up from .50.12
If tinnitus interferes with activities of daily living, including sleep, reading, and other tasks
requiring concentration, enjoyment of quiet recreation and emotional well-being, up to five percent
may be added to measurable binaural hearing impairment.13
ANALYSIS
The Board finds that the case is not in posture for decision.

5

See J.W., Docket No. 17-1339 (issued August 21, 2018); R.D., 59 ECAB 127 (2007); Bernard Babcock, Jr., 52
ECAB 143 (2000).
6

A.M.A., Guides 250.

7

Id.; C.D., Docket No. 18-0251 (issued August 1, 2018).

8

Id.

9

Id.

10

See J.W., supra note 5; C.D., supra note 7.

11

P.L., Docket No. 17-0355 (issued June 27, 2018).

12

C.D., supra note 7; Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter
3.700.4(b)(2)(b) (January 2010).
13

A.M.A., Guides 249.

3

In his March 21, 2018 report, Dr. Huang noted a history of appellant’s work-related noise
exposure, and his review of the statement of accepted facts and the medical record. He described
findings upon examination and attached an audiogram report dated March 21, 2018 which
reflected testing at the frequency levels of 500, 1,000, 2,000, and 3,000 cycles per second revealed
the following: right ear 25, 25, 40, and 65 decibels; left ear 25, 30, 50, and 65 decibels. Dr. Huang
diagnosed high-frequency binaural sensorineural hearing loss and tinnitus causally related to
factors of appellant’s federal employment. He advised, that in accordance with the sixth edition
of the A.M.A., Guides,14 appellant had 20.625 percent impairment of the right ear due monaural
loss, and 26.25 percent impairment of the left ear due to monaural loss. Dr. Huang multiplied
appellant’s hearing loss in his better ear, 20.625 percent on the right, by 5 to yield 103.125 percent.
He then added 26.25, appellant’s loss in his left ear, reaching a subtotal of 129.375 which, when
divided by 6, yields 21.56 percent binaural loss. Utilizing the combined hearing loss formula,
Dr. Huang concluded that appellant had 21.56 percent binaural hearing loss, and included an
additional 2 percent impairment rating for tinnitus to reach 23.56 percent binaural hearing loss.
He did not round up his final calculation.
OWCP asked its district medical adviser, Dr. Pettit, to review the record and provide an
impairment evaluation. In his April 30, 3018 report, Dr. Pettit reviewed Dr. Huang’s March 21,
2018 report. On an impairment calculation worksheet, he recorded Dr. Huang’s frequency levels
and indicated that appellant had 21 percent monaural loss in the right ear and 26 percent loss in
the left ear. Dr. Pettit then applied the combined hearing loss formula, finding 22 percent binaural
loss. He added 2 percent for “troublesome tinnitus,” for a combined 24 percent binaural loss.
Dr. Pettit, however, did round the hearing loss for each ear early in his calculations when dividing
the total loss of each ear by 4. For a total loss of 155 decibels in the right ear, he found an average
threshold of 39, whereas the calculation before rounding yields an average threshold of 38.75, as
found by Dr. Huang. In appellant’s left ear, Dr. Pettit utilized the proper formula by properly
arriving at the average of 42.5.
As previously noted, OWCP procedures provide that percentages should not be rounded
until the final percent for award purposes is obtained.15 Dr. Pettit’s calculation was therefore in
error. Accordingly, this case must be remanded to OWCP for recalculation of appellant’s binaural
hearing loss pursuant to OWCP procedures. After such further development as necessary, OWCP
shall issue a de novo decision.
CONCLUSION
The Board finds that this case is not in posture for decision.

14

Supra note 6.

15

Supra note 12.

4

ORDER
IT IS HEREBY ORDERED THAT the June 27, 2018 decision of the Office of Workers’
Compensation Programs is set aside and this case is remanded for further proceedings consistent
with this decision of the Board.
Issued: February 13, 2019
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

5

